Jan/30/2020 4:49:2@PMse 7:18-cv-08386-NSR-PHPleLReRaePRS0 Filed 01/30/20 Page g of&, ler 3 Po se)

Docket in case #
As: Letter cesemse

: °
Datéirel incdeisor, re
One Newark Canter

8th Floor
Newark, Ni 07402.

   

Employment & Leto Law Sclatasns Worktwnts”

Peter Ajalat and Russ McEwan
Office Managing Shareholders

January 30, 2020
Jennifer |. Fischer
973.848.4760 direct
973.848.4700 main
VIA FACSIMILE (914.390.4179) Hischer @littlar.com

Hon. Nelson S. Roman, U.S.D.I.

United States District Court for the
Souther District of New York

United States Courthouse

300 Quarropas Street, Courtroom 218

White Plains, NY 10601

Re: William Gunnar Truitt vy, Salisbury Bank and Trust Company, et al.
Civil Action No.: 7:18-cv-08386-NSR

Dear Judge Roman:

This firm represents Defendants Salisbury Bank and Trust Company and Salisbury
Bancorp, Inc. (together, “Defendants”) in connection with the above matter. We write to object
to Plaintiff's January 29, 2020 request for leave. to amend his Opposition briefing [ECF #48] in
order to include a response to Defendants’ Statements of Undisputed Material Facts Pursuant to
Rule 56.1. Plaintiff has offered no explanation for his failure to provide a compliant response
with his original briefing and should not be allowed an opportunity to amend now.

However, should the Court allow Plaintiff to amend his Opposition briefing, Defendants
request. additional briefing to address whatever new arguments Plaintiff may raise in his
amended filing.

Respectfully submitted,

 

Enc.
cc: Robert Lower, Esq. (via email)

~ 4828-6207-2499.1 099759, 1001
vehi

  

 
n/30/2020 4:49:28PM6 7:18-cv-08386-NSR-PHflersseusisrt880 Filed 01/30/20 Page2of2 1”

Littler

~enplayment A Labor Low Solutions Worldwide

FACSIMILE COVER SHEET

January 30, 2020

To: Hon. Nelson Stephen Roman Fax: 914,390,4179 Phone:

Fax #(s) verified before sending (initial):

From: Jennifer |. Fischer Fax: 973,718.4671 Phone: 973.848.4760
Length, including this cover letter: 2 Pages

If you do not receive all pages, please call Sender's Phone Number.

Message:

CONFIDENTIALITY + The information contained in this fax message is intended only for the personal
and confidential use of the designated reciplent(s) named above. This message is a communication
fram attorneys or their agents relating to pending legal matters and, as such, is intended to be
privileged ‘and/or confidential. if the reader of this message is not the Intended recipient or an agent
responsible for delivering it'to the intended recipient, you are hereby notified that you have received
this document In error, and that any review, dissemination, distribution or copying of thls message is
strictly prohibited. If you have recelved this communication in error, please notify us immediately by
telephone and return the original message to us by mall. Thank you.

Transmittal Completed: am/pm = Client Code: «(User Number: 3253.
Littler Mendelson, P.C,

One Newark Centar, Bth Floor, Newark, Nu 07102
Tel: 973.848.4700 Fax: 973.643.5626 www.littler.com

 
